Order entered October 31, 2013




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-12-00734-CR

                       BERNARD KIPNGENO NGETICH, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 282nd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F-11-62810-S

                                            ORDER
         On May 29, 2013, we ordered the Dallas County District Clerk to prepare and file a

supplemental clerk’s record containing a detailed itemization of the costs assessed in this case,

including but not limited to, specific court costs, fees, and court appointed attorney fees. On June

11, 2013, the Dallas County District Clerk filed a supplemental clerk’s record. However, the

detailed itemization of costs included in the supplemental record does not comply with the Texas

Code of Criminal Procedure. See TEX. CODE CRIM. PROC. ANN. arts. 103.001, 103.006 (West

2006).

         Accordingly, we ORDER the Dallas County District Clerk to file, within SEVEN DAYS

of the date of this order, a second supplemental clerk’s record that contains a detailed itemization

of the costs assessed in this case that complies with articles 103.001 and 103.006 of the Texas
Code of Criminal Procedure. See id. arts. 103.001 (“A cost is not payable by the person charged

with the cost until a written bill is produced or is ready to be produced, containing the items of

cost, signed by the officer who charged the cost or the officer who is entitled to receive payment

for the cost.”) (Emphasis added); 103.006 (“If a criminal action or proceeding . . . is appealed, an

officer of the court shall certify and sign a bill of costs stating the costs that have accrued and

send the bill of costs to the court to which the action or proceeding is . . . appealed.”) (Emphasis

added).

          We DIRECT the Clerk to send copies of this order, by electronic transmission, to Gary

Fitzsimmons, Dallas County District Clerk; the Dallas County District Clerk’s Office, Criminal

Records Division; and to counsel for all parties.



                                                     /s/     ELIZABETH LANG-MIERS
                                                             PRESIDING JUSTICE